NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KING COUNTY,                                    No. 17-35642

                Plaintiff-Appellee,             D.C. No. 2:17-cv-00921-JCC

 v.
                                                MEMORANDUM*
CITY OF SAMMAMISH,

                Defendant-Appellant.



                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                       Argued and Submitted July 12, 2018
                              Seattle, Washington

Before: CLIFTON and NGUYEN, Circuit Judges, and RAKOFF,** Senior District
Judge.

      This over-litigated case1 concerns the placement of stop signs at the points



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      1
             The Court suggested that the parties mediate the case with the aid of
the Court’s mediation program, but neither side accepted the suggestion.
where a recreational trail that plaintiff-appellee King County (the “County”) is

developing in a former railroad corridor intersects with two public roads for which

defendant-appellant Sammamish City (the “City”) has easements. The County and

the City disagree as to whether safety concerns dictate that the stop signs should

face trail users (walkers and bikers) or automobile traffic. When the City sought to

condition a construction permit on the County’s giving the cars the right of way,

the County took the position that it did not need that permit, withdrew its

application, and proceeded with construction.

      After the City indicated that it would issue a stop-work order if the County

continued construction without the permit, the County filed an action seeking a

declaratory judgment that the City’s efforts to interfere with its construction

violated state and federal law. The City thereupon issued a stop-work order at the

construction site. The County moved for a preliminary injunction, which the

district court granted and the City now appeals.

      The preliminary injunction provided that:

             1. King County is authorized to resume construction of
                South Segment A, including pavement and
                construction of the intersections with 206th Avenue SE
                and SE 33rd Street; and

             2. The City shall not take any additional actions to impede
                or delay King County’s construction of the
                intersections at 206th Avenue SE and SE 33rd Street,
                including any attempts to orient the stop signs toward
                trail users.

                                          2
By its plain terms, the injunction applies only to the period of construction, and

King County has now completed construction of the intersections. Accordingly,

the appeal must be dismissed as moot. This dismissal is without prejudice,

however, to the County’s continuing to litigate its claims before the district court,

including by seeking to enjoin any effort by the City to relocate the stop signs to

give car traffic the right of way over walkers and bikers.

      DISMISSED.




                                          3